PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                   _______________

                       No. 17-3654
                    _______________
                  TAM THANH NGUYEN,*
                                 Appellant

                              v.

         COMMONWEALTH OF PENNSYLVANIA;
       JARED BROMBERG, Pennsylvania State Trooper
                 _______________

        On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                   (D.C. No. 2-15-cv-05082)
          District Judge: Honorable Joel H. Slomsky
                      _______________

         Submitted Under Third Circuit L.A.R. 34.1(a)
                    on September 6, 2018

Before: HARDIMAN, KRAUSE, and BIBAS, Circuit Judges

                   (Filed: October 10, 2018)
                       _______________

   *
     The Clerk is directed to amend the caption to reflect the
correct spelling of the appellant’s name.
Earl D. Raynor, Jr.
744 South Street
Philadelphia, PA 19147
       Counsel for Appellant

Josh Shapiro, Attorney General
J. Bart DeLone, Acting Chief Deputy Attorney General
Claudia M. Tesoro, Senior Deputy Attorney General
Office of Attorney General of Pennsylvania
1600 Arch Street
Suite 300
Philadelphia, PA 19103
        Counsel for Appellee
                      _______________

                OPINION OF THE COURT
                    ______________

BIBAS, Circuit Judge.
   A claim that a search was unconstitutional accrues when the
officer conducts the search, not when a court later declares it
unconstitutional. So the statute of limitations runs from the
time of the search, not the time of the court decision.
   Here, Tam Thanh Nguyen sued Pennsylvania State Trooper
Jared Bromberg for a 2012 search and arrest, but only after a
2015 Pennsylvania court decision held that search unconstitu-
tional. Nguyen’s suit thus arrives more than a year late and is
time-barred, so we will affirm.




                               2
                           I. FACTS
   In January 2012, Nguyen caught a ride home from a New
Year’s party with his friend, David Kung. Around 3:15 a.m.,
Trooper Bromberg and his partner clocked the car driving 18
miles per hour over the speed limit. After tailing the car for a
bit, they pulled it over.
   Bromberg checked Kung’s license and registration as well
as Nguyen’s ID. Bromberg asked Kung to step out of the car,
talked with him briefly, gave him a warning, and said he was
free to go. Both started to return to their cars. But the trooper
had second thoughts because Kung was nervous and because
his check of Nguyen’s ID revealed his history of drug arrests.
So Bromberg turned around and began to question Kung again.
   Bromberg asked for permission to search the car, and Kung
consented. Bromberg then asked Nguyen to step out of the car
and asked him to consent to a pat-down. Nguyen consented.
The pat-down revealed a cellphone, a large bundle of cash, and
small baggies of pills. Nguyen admitted that the pills were Ox-
yContin. So Bromberg arrested Nguyen. A search incident to
arrest turned up bags of powder cocaine and jars of crack co-
caine.
   Pennsylvania prosecuted him, and Nguyen moved to sup-
press the drugs. Commonwealth v. Nguyen, 116 A.3d 657, 662
(Pa. Super. Ct. 2015). The trial court denied the motion, but the
appeals court reversed, holding that the search violated the
Fourth Amendment. Id. at 669. The court reasoned that, by
reengaging Kung, Bromberg had seized him anew, and that this
second seizure required its own justification (beyond the initial




                               3
speeding violation). Id. It found no reasonable suspicion for the
second seizure, so it held the seizure and resulting search of
Nguyen unconstitutional. Id. Pennsylvania then dismissed the
charges.
   A few months later, in September 2015, Nguyen sued Brom-
berg under 42 U.S.C. § 1983. He asserted that, by stopping the
car, searching him, and arresting him, Bromberg had (1) con-
ducted an unreasonable search and seizure, and (2) made a
false arrest, both in violation of Nguyen's Fourth Amendment
rights.
   The District Court granted Bromberg’s motion for summary
judgment. Ngyuen v. Pennsylvania, No. 15-5082, 2017 WL
5113229, at *1 (E.D. Pa. Nov. 6, 2017). It reasoned that Brom-
berg’s search and arrest comported with the Fourth Amend-
ment; that even if it did not, qualified immunity applied; and
that the statute of limitations barred Nguyen’s claims. Id. at *4.
We review the grant of summary judgment de novo. Thomas
v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014).
II. THE STATUTE OF LIMITATIONS RUNS FROM THE TIME
                  OF THE SEARCH

   We need not address Nguyen’s Fourth Amendment or qual-
ified immunity claims because his suit is untimely.
   Section 1983 has no statute of limitations of its own, but
borrows the statute of limitations from state personal-injury
torts. Wallace v. Kato, 549 U.S. 384, 387 (2007). So Pennsyl-
vania’s two-year limitations period for personal injuries gov-
erns. Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009); 42 Pa.
4
Cons. Stat. § 5524(2). Nguyen thus had two years to file this
suit.
   Up to this point, the parties agree. But Nguyen argues that
the limitations period began to run when the Pennsylvania
court held the search unconstitutional, not when the search
happened. We disagree.
   Federal law, not state law, determines when a limitations pe-
riod begins to run. Kach, 589 F.3d at 634. Under federal law,
the statute of limitations runs from the moment that a claim
accrues. Id. And a claim accrues when the last act needed to
complete the tort occurs. Id. For a search, that is the moment
of the search. For a false arrest, that is the moment when legal
process justifies the detention or, absent legal process, the mo-
ment of release. Wallace, 549 U.S. at 390-91.
  Here, the last act was Bromberg’s search of Nguyen, not the
Pennsylvania court decision invalidating the search. And Ngu-
yen was charged and held over for legal process that same day.
So the causes of action accrued, and the limitations period be-
gan to run, in January 2012. Two years from then is January
2014. So Nguyen’s suit, filed in September 2015, came a year
and a half too late.
  Finally, Nguyen has not sought to toll the limitations period.
So his claim is time-barred. We will affirm.




                               5